Citation Nr: 0519420	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  An April 2003 rating decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective from February 10, 2003, 
and an August 2003 rating decision granted service connection 
for PTSD and assigned a 30 percent disability evaluation 
effective from June 13, 2003.  The veteran, who had active 
service from December 1942 to October 1945, appealed those 
decisions, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level II hearing in his right ear 
and Level I hearing in his left ear.

3.  The veteran's PTSD is productive of circumstantial, 
circumlocutory, or stereo-typed speech; impairment of short-
term memory; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships; and a Global Assessment of Function score of 
47.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 
4.1-4.14, 4.655, 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the April 2003 
and August 2003 rating decisions as well as the February 2003 
Statements of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reasons his claims were denied.  
In addition, the RO sent a letter to the veteran in March 
2003 in connection with his claim for service connection for 
bilateral hearing loss, as well as a letter in July 2003 in 
connection with his claim for service connection for PTSD.  
The letters specifically informed him of what VA was doing to 
assist and what was needed from him.  Those letters obviously 
did not address the issue of entitlement to a higher initial 
evaluation for the veteran's bilateral hearing loss and PTSD, 
as service connection had not been established for either 
disability at that time each respective letter had been sent.  
However, it has been determined by VA's Office of the General 
Counsel (OGC) that, when a claim of service connection is 
granted and the veteran submits a notice of disagreement in 
which he raises the new issue of entitlement to an increased 
rating for the disability in question, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, the OGC concluded that the 
RO's only obligation under such circumstances is to develop 
or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, no further notice is 
required in connection with the veteran's claims for a higher 
initial evaluation.  Nevertheless, the Board notes that an 
additional letter was sent to the veteran in August 2003 in 
connection with his claim for an initial compensable 
evaluation for bilateral hearing loss.  That letter notified 
him of the provisions of the VCAA as well as what evidence 
was necessary to establish entitlement to an increased 
evaluation.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied. Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The Board also notes 
that the veteran was scheduled for a VA audiology examination 
in March 2003 and September 2003 and for a VA psychiatric 
examination in October 2003, but he failed to report for 
those examinations.  The veteran sent a letter in October 
2003 requesting that his VA psychiatric examination be 
cancelled and that his PTSD be evaluated using the private 
medical evidence that he had submitted with his original 
claim.  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  In fact, the veteran 
submitted a statement in August 2003 indicating that he did 
have any additional medical evidence to submit.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claims is appropriate.




Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his bilateral hearing loss and PTSD.  More 
specifically, he claims that the current evaluations assigned 
for his disorders do not accurately reflect the severity of 
the symptomatology associated with those disabilities.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran. 
38 C.F.R. § 4.3.  A veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, but where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  


I.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85 and included in the July 2003 
statement of the case) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

In this case, a rating decision dated in April 2003 granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation effective from February 
10, 2003.  That determination was based on a review of the 
veteran's private medical records dated in December 2002, 
January 2003, and March 2003.  During the pendency of the 
appeal, that evaluation has remained in effect until the 
present time.

Craig A. Foss, M.C.D. submitted a letter in January 2003 in 
which he indicated that the veteran had moderate to severe 
high frequency sensorineural hearing loss bilaterally.  He 
noted that the veteran's speech discrimination scores for the 
Maryland CNC test were 76 percent for the right ear and 72 
percent for the left ear, and his pure tone average threshold 
for 1000, 2000, 3000, and 4000 Hertz was 41.25 bilaterally.  
An audiological examination report dated in December 2002 was 
included; however, the report did not provide an 
interpretation of the audiometric readings contained on the 
graph.    

In March 2003, a copy of the December 2002 audiological 
examination report was received with handwritten notes 
indicating that the veteran had been assessed as having 
speech discrimination scores of 80 percent and 88 percent in 
his right ear and of 84 and 92 percent in his left ear.

In his June 2003 Notice of Disagreement, the veteran 
contended that the March 2003 examination had not been 
conducted in compliance with VA regulations, as it was 
conducted by increasing the decibels.  He claimed that such a 
method resulted in fabricated test results equating to a 
lower evaluation.  He further noted that the private 
audiological examination that was conducted in December 2002 
had followed the guidelines established in VA Adjudication 
Procedures Manual M21-1.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation for his bilateral hearing loss.  The Board 
observes that the results of the December 2002 audiology 
evaluation indicate that the veteran's speech discrimination 
scores for the Maryland CNC test were 76 percent for the 
right ear and 72 percent for the left ear and that his 
puretone average threshold for 1000, 2000, 3000, and 4000 
Hertz was 41.25 bilaterally.  However, additional testing 
appears to have been performed in March 2003, which found him 
to have speech discrimination scores of 80 percent and 88 
percent in his right ear and of 84 and 92 percent in his left 
ear.  As such, the veteran has been shown to have possible 
hearing acuity greater than originally tested in December 
2002.  

The Board acknowledges the veteran's contention that the 
March 2003 examination had not been conducted in compliance 
with VA regulations, as it was conducted by increasing the 
decibels, which resulted in fabricated test results equating 
to a lower evaluation.  However, the evidence of record does 
not indicate that the March 2003 examination results are 
inadequate for purposes of this appeal.  In fact, the Board 
further notes that the veteran failed to report for VA 
audiology examinations scheduled in March and September 2003.  
When a claimant fails to report for an examination in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. See 38 C.F.R. 
§ 3.655 (2004). 

The results of the March 2003 examination correspond to Level 
II hearing for the right ear and to Level I hearing for the 
left ear.  When those values are applied to Table VII, it is 
apparent that the currently assigned noncompensable 
evaluation for the veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing 
loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 
38 C.F.R. § 4.86.  However, the evidence of record does not 
indicate whether the veteran's disability meets the 
requirements of 38 C.F.R. § 4.86.  In this regard, the 
medical evidence of record only provides the average puretone 
threshold and does not specify the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz).  In particular, the January 2002 letter from Mr. Foss 
and the December 2002 and March 2003 audiograms reports did 
not provide the specific numerical puretone thresholds for 
each of the individual frequencies, that is, an 
interpretation of the graph, and the Board also notes that 
the veteran failed to report for VA audiology examinations 
scheduled in March and September 2003. See 38 C.F.R. § 3.655 
(2004) (when the claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated on the evidence of record).  
Furthermore, the application of 38 C.F.R. § 4.86 would not 
yield a higher evaluation, as Table VIa yields Level I 
hearing for both the right and left ears, which would 
correspond to a noncompensable evaluation.


II.  PTSD

The veteran is currently assigned a 30 percent disability 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  Under Diagnostic Code 9411, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

In this case, a rating decision dated in August 2003 granted 
service connection for the veteran's PTSD and assigned a 30 
percent disability evaluation effective from June 13, 2000.  
That determination was based on a review of the veteran's 
service records, VA medical records, and a February 2003 
letter submitted by a private psychologist and a private 
psychiatrist.  During the pendency of the appeal, that 
evaluation has remained in effect until the present time.

In March 2003, Melvin Canell, Ed. D. and Charles Mora, M.D. 
submitted a letter in which they documented the veteran's 
past history and described his current symptomatology.  In 
this regard, they noted that the veteran's daily activities 
were severely restrictive.  He slept very poorly with his 
penitent towards medial insomnia, and he experienced some 
degree of nightmares.  He reported having flashbacks 
approximately five times per week, and he indicated that he 
had quite a temper.  The veteran was retired, and he stated 
that he spent most of his time at home and did not have 
visitors, but he did attend meetings associated with the 
Purple Heart veterans.  It was also noted that he was well 
dressed, well groomed, and clean.

Drs. Canell and Mora commented that the veteran's flow of 
conversation and thought were appropriate with respect to 
tone, but stated that his pressure and rate left much to be 
desired in terms of accessing stability.  His speech was so 
rapid that it was almost cluttered with trivial things in a 
circumstantial delivery.  His associations were logical, and 
his stream of mental activity was within normal limits.  
Articulation and syntax were far from perfect, but there was 
no articulation error.  As such, it was noted that his speech 
was highly symptomatic of the anxiety he felt.  

Drs. Canell and Mora also indicated that the veteran's mood 
and affect were simultaneously depressed and anxious and that 
his mental content seemed to be free of preoccupation.  The 
veteran was noted to be free of psychotic features, and he 
had never experienced hallucinations, thought broadcasting, 
thought insertion, alien control of idea, ideas of reference, 
or delusions.  Nor was there any evidence of hypervigilance, 
and his personality appeared to be flexible and reasonably 
positive with none of coping mechanisms that would be 
considered to be deleterious to his condition or 
pathological.  His sensorium appeared to be operating 
adequately, and the veteran was oriented in all spheres.  He 
was coherent and completely aware of his environment, but he 
was noted to have poor short-term recall and concentration 
due to his anxiety and perhaps the start of some neurological 
slow down.  His insight into his own difficulty was good.  
The doctors noted that he would be an extremely poor 
candidate for gainful employment.  The veteran was diagnosed 
with chronic PTSD and with an anxiety disorder not otherwise 
specified, and he was assigned a Global Assessment of 
Functioning (GAF) Score of 47.  

VA medical records dated from March 2002 to December 2003 
indicate the veteran did not have any psychiatric problems in 
December 2003.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to a higher initial evaluation 
for PTSD.  The medical evidence of record has shown the 
veteran to have occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereo-typed speech; 
impairment of short-term memory; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

With respect to his speech, Drs. Canell and Mora commented in 
their March 2003 letter that the veteran's pressure and rate 
left much to be desired in terms of accessing stability.  His 
speech was so rapid that it was almost cluttered with trivial 
things in a circumstantial delivery, and his articulation and 
syntax were far from perfect.  As such, it was noted that his 
speech was highly symptomatic of the anxiety he felt.  

In addition, Drs. Canell and Mora indicated that that the 
veteran had poor short-term recall and concentration and 
related that his mood and affect were simultaneously 
depressed and anxious.  It was also noted that he was retired 
and that he spent most of his time at home without any 
visitors.  Further, Dr. Canell and Mora commented the veteran 
would be an extremely poor candidate for gainful employment 
and stated that his daily activities were severely 
restrictive.  

The Board would also observe that the veteran was assigned a 
GAF Score of 47.  A GAF score ranging 41 to 50 is 
contemplated for serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition of the American Psychiatric Association in the 
rating schedule).  When all of the evidence and findings 
contained are considered, including the degree of functioning 
as evidenced by these reported scale scores, the Board is of 
the opinion that that the veteran's PTSD more nearly 
approximates the criteria for a 50 percent disability 
evaluation.  Accordingly, the Board concludes that an initial 
evaluation of 50 percent for PTSD is warranted.

The Board has also considered whether an evaluation in excess 
of 50 percent for the veteran's PTSD is warranted under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  However, the Board 
notes that the veteran failed to report for a VA psychiatric 
examination in October 2003, and in a claim for original 
compensation, the claim shall be rated based on the evidence 
of record. See 38 C.F.R. § 3.655 (2004).  In this case, the 
evidence of record does not show the veteran to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In this regard, the medical evidence has 
not demonstrated symptoms, such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  In fact, Drs. Canell and Mora indicated in 
their March 2003 letter that the veteran was well dressed, 
well groomed, and clean and commented that his personality 
appeared to be flexible and reasonably positive with none of 
coping mechanisms that would be considered to be deleterious 
to his condition or pathological.  His mental content seemed 
to be free of preoccupation, and he was free of psychotic 
features.  He had never experienced hallucinations, thought 
broadcasting, thought insertion, alien control of idea, ideas 
of reference, or delusions, nor was there any evidence of 
hypervigilance.  His sensorium appeared to be operating 
adequately, and the veteran was oriented in all spheres.  He 
was coherent and completely aware of his environment.  
Therefore, the Board is of the opinion that an evaluation in 
excess of 50 percent is not warranted.  


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected bilateral hearing loss and PTSD 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's disabilities.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's bilateral hearing loss and PTSD 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied. 

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 50 percent for PTSD is 
granted.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


